DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 26 November 2021 has been entered. Claims 1-20 remain pending in this application.  Claim 1 has been amended.  Applicant's amendment to the claims did not overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed 01 September 2021.  

Response to Arguments
Regarding the prior art rejection, Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection set forth below.
Regarding the 35 USC 112(b) rejection of claims 15-16, Applicant has argued that the amendment to claims 15 and 16 obviates the rejection.  The Examiner respectfully disagrees for the following reasons.  Claims 15-16 were amended to recite “at least one of first to third regions.”  It is unclear if the first and second regions of the claimed “first to third regions” are the same or different as first and second regions recites in claim 2 on which claims 15-16 dependent.  Assuming that these first and second regions are the same, it is unclear what the third region corresponds to, since no third region has been claimed.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 6, 7, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 5 the “second regions” lacks adequate antecedent basis in claim 1 on which claim 4 depends.  For examination it was assumed the first region gradually swells toward the one end.  
Regarding claims 6 and 7 the second and third regions lack adequate antecedent basis in claim 1 on which claim 6 depends.  Only a first region is described in claim 1.  For examination it was assumed that claims 6 and 7 referred to first region.
Regarding claim 15 and 16, it is unclear if the first and second regions of the claimed “first to third regions” are the same or different as first and second regions recited in claim 2 on which claims 15-16 depend.  Assuming that these first and second regions are the same, it is unclear what the third region corresponds to, since no third region has been claimed.  
Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US 2012/0074979 (Lee).
Regarding claim 1, Lee teaches (Fig. 6, 7) a probe having a substantially bar shape (see Fig. 6 – probes PB11 and PB21 are solid pieces that are longer than wide and therefore considered as having “substantially bar shape”), comprising:
one end (contact portion UPB11);
another end (contact portion DPB11); and
a body portion (beam BPB11) that is located between the one end and the other end (beam BPB11 is between contact portions UPB11 and DPB11) and has a thickness in a thickness direction orthogonal to an axial direction of the substantially bar shape thinner than the one end (see Fig. 7 – thickness of beam BPB11 in direction labeled A in Fig. 7 is thinner than the thickness in the same direction of contact portion UPB11.  
wherein the body portion (beam BPB11) includes a first slope surface that is continuous with the one end and is inclined with respect to the axial direction in a direction in which the thickness becomes gradually thinner with increasing distance from the one end (see Fig. 6 – sloped surface from the contact portion UPB11 to the beam BPB11 portion in which the thickness decreases), and
wherein a first region having a surface shape (threshold LK11) that bulges outward is provided in at least a part of the first slope surface (see annotated Fig. 6 – threshold LK11 bulges outward in the sloped portion between UPB11 and beam BPB11) and wherein the first slope surface and the first region are provided on the same side of the body portion (see annotated Fig. 6) so that the surface shape bulges outward with respect to the same side of the body portion (see annotated Fig. 6 – sloped surface and threshold LK11 are on same side of beam BPB11).

[AltContent: textbox (First region having a surface shape that bulges outward)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First sloped surface)][AltContent: textbox (Body portion)][AltContent: arrow][AltContent: textbox (Thickness)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (One end)][AltContent: textbox (Axial Direction)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Another end)]
    PNG
    media_image1.png
    521
    395
    media_image1.png
    Greyscale

Annotated Fig. 6 of Lee et al. US 2012/0074979

Regarding claim 4, Lee teaches (Figs. 6, 7) the probe according to claim 1,
wherein at least one of first and second regions gradually swells toward the one end (see annotated Fig. 6 above – first region gradually swells as shown).
Regarding claim 6, Lee teaches (Figs. 6, 7) probe according to claim 1,
wherein at least one of first to third regions includes a partial region in which a distance from a shaft center of the bar shape is substantially constant with respect to a positional change in the axial direction (see annotated Fig. 6 – at least a portion in the 
Regarding claim 7, Lee teaches (Figs. 6-7) the probe according to claim 1,
wherein at least one of first to third regions includes a partial region in which a width in a width direction is substantially constant with respect to a positional change in the axial direction (see annotated Fig. 6 – first region includes at least a portion in which the width is constant with positional change in the axial direction as label.  It is noted that the width direction is not defined with respect to a specific probe features or other claimed directions).
Regarding claim 8, Lee teaches (Figs. 6-7) the probe according to claim 1,
wherein the first region is provided on the first slope surface (see annotated Fig. 6 above – first region is provided on first slope surface as labeled).
Regarding claim 9, Lee teaches (Figs. 6-7, 9) an inspection jig (see Fig. 9), comprising:
a plurality of probes according to claim 1 (see Fig. 9 – plurality of probes as shown in Fig. 6.  Also see claim 1 above); and
a support member that supports the plurality of probes (see Fig. 9 – first part of guide PLT1).
Regarding claim 10, Lee teaches (Figs. 6, 7, 9-11) an inspection device for inspecting an inspection object (see Fig. 11),
wherein the probe according to claim 1 (see claim 1 above) is brought into contact with the inspection object (see Fig. 10 and para [0047] – probe block of Fig. 11 contacts semiconductor chip of Fig. 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20120074979 (Lee) in view of Hattori US 5,673,477 (Hattori).
Regarding claim 11, Lee teaches a method of manufacturing the probe according to claim 1 (see claim 1 above – probe is manufactured).
Lee does not teach the method comprising: using a first mold and a second mold that face each other in the thickness direction, correspond to a shape of the body portion, and have recesses corresponding to the first region; and performing press working on a bar-like member that is interposed between the first mold and the second mold.
Hattori teaches using a first mold and a second mold that face each other in the thickness direction (see Fig. 14b — molding is performed with first mold member 27b and second mold member 27c), correspond to a shape of the body portion, and have recesses corresponding to the first region and performing press working on a bar-like member that is interposed between the first mold and the second mold (see Figs. 14b— wire 4 is positioned between mold member 27b and mold member 27c and shaped by compression).
.

Allowable Subject Matter
Claim 5, 15, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2, 3, 12-14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Lee et al., teaches a probe with only one region having a surface shape that bulges outward provided on a sloped surface. 
Regarding claim 2, the prior art of record taken alone or in combination fails to teach probe according to claim 1,
wherein the body portion further includes a second slope surface on a side opposite to the first slope surface in the thickness direction, and

Regarding claim 3, the prior art of record taken alone or in combination fails to teach probe according to claim 1,
wherein the body portion further includes a third slope surface that is continuous with the other end and is inclined with respect to the axial direction in a direction in which the thickness becomes gradually thinner with increasing distance from the other end, and
wherein a third region having a surface shape that bulges outward is provided in at least a part of the third slope surface.
Regarding claim 5, the prior art of record taken alone or in combination fails to teach teaches the probe according to claim 1,
wherein a width of at least one of first and second regions in a width direction orthogonal to the axial direction and the thickness direction becomes gradually narrower with increasing distance from the one end.

Claims 12-20 are also indicated as allowable as they further limit claim 2. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LEE E RODAK/Primary Examiner, Art Unit 2868